Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2021

                                      No. 04-20-00475-CV

                                        Richard LARES,
                                           Appellant

                                                v.

                                      Martha C. MUNIZ,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-15663
                           Honorable Laura Salinas, Judge Presiding

                                         ORDER

         Appellant Richard Lares, proceeding pro se, seeks to appeal the trial court’s “Order on
Petitioner’s Motion for Order to Compel the Respondent to Produce Documents, Petitioner’s
Motion for Contempt of Court and to Modify The Rule 11 Court Order, and Petitioner’s Motion
to Correct Judgment, and Respondent’s Motion to Dismiss and Respondent’s Motion to Enjoin”
signed on July 17, 2020. The trial court’s order granted Lares credit toward his child support
obligation for Social Security benefits received by the children, and denied all other relief
requested in the case. Absent an appealable interlocutory order or final judgment in writing, this
court has no jurisdiction over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1
(Tex. 2007); Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Northeast Indep. Sch.
Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

       Accordingly, it is ORDERED that appellant show cause in writing within fifteen (15)
days of the date of this order why this appeal should not be dismissed for lack of jurisdiction.
All appellate deadlines in this appeal are suspended pending further order of this court.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court